        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :       Case No:
                                             :
               v.                            :
                                             :       VIOLATIONS:
MARISSA A. SUAREZ,                           :
PATRICIA TODISCO                             :       18 U.S.C. § 1752(a)
                                             :       (Restricted Building or Grounds)
               Defendants.                   :
                                             :       40 U.S.C. § 5104(e)(2)
                                             :       (Violent Entry or Disorderly Conduct)


               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT

       I, LaNard Taylor, Special Agent with the Federal Bureau of Investigation (“FBI”),

being duly sworn, deposes and states under penalty of perjury that the following is true to the

best of my information, knowledge and belief.

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging

MARISSA A. SUAREZ (“SUAREZ”) and PATRICIA TODISCO (“TODISCO”) with violations

of 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e)(2). Specifically, on or about January 6, 2021,

SUAREZ and TODISCO traveled to Washington, D.C., and knowingly and willfully joined a

crowd of individuals who forcibly entered the grounds of the United States Capitol and impeded,

disrupted, and disturbed the orderly conduct of business by the United States House of

Representatives and the United States Senate.

                                   AGENT BACKGROUND
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 2 of 17




       2.      I have been a Special Agent with the FBI since June 2016. I am presently

assigned to the Washington Field Office’s International Corruption Squad, where I am

responsible for investigating Antitrust, Foreign Corrupt Practices Act, and Kleptocracy

violations. I was previously assigned to the FBI’s Los Angeles Field Office, where I was

responsible for investigating public corruption, fraud against the government, violent crime,

narcotics offenses, and a host of other violations of federal law. Prior to my employment with the

FBI, I was a law enforcement officer in the State of Florida for four years, where I investigated

crimes relating to fraud, narcotics, violent crimes, and a variety of other criminal acts.

       3.      I am one of the agents assigned to an ongoing investigation by the FBI, United

States Capitol Police (“USCP”), Metropolitan Police Department (“MPD”), and other law

enforcement agencies, of riots and civil disorder that occurred on January 6, 2021, in and around

the United States Capitol grounds. Since I became involved in this investigation on January 6,

2021, I have conducted interviews, reviewed public tips, reviewed publicly available photos and

video, and reviewed relevant documents, among other things.

       4.      The facts in this affidavit come from my review of the evidence, my personal

observations, my training and experience, and information obtained from other agents and

witnesses. Except as explicitly set forth below, I have not distinguished in this affidavit between

facts of which I have personal knowledge and facts of which I have hearsay knowledge. This

affidavit is intended to show simply that there is sufficient probable cause for the requested arrest

warrant and does not set forth all of my knowledge about this matter.
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 3 of 17




                                         BACKGROUND

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, located at First Street Southeast, Washington, District of Columbia.

During the joint session, elected members of the United States House of Representatives and

Senate met in the United States Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which took place on November 3, 2020.

       6.      The United States Capitol is secured 24 hours a day by security barriers and

USCP occupy various posts throughout the grounds. Restrictions around the United States

Capitol include permanent and temporary security barriers and posts manned by USCP. USCP

officers wore uniforms with clearly marked police patches, insignia, badges, and other law

enforcement equipment. Only authorized people with appropriate identification are allowed

access inside the United States Capitol. On January 6, 2021, the exterior plaza of the United

States Capitol was also closed to members of the public.

       7.      The January 6, 2021 joint session began at approximately 1:00 p.m. Shortly

thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to

resolve a particular objection. Vice President Michael R. Pence was present and presiding, first

in the joint session, and then in the Senate chamber.

       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the United

States Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the United States Capitol building and USCP were present, attempting to keep the

crowd away from the Capitol building and the proceedings underway inside. As the certification
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 4 of 17




proceedings were underway, the exterior doors and windows of the Capitol were locked or

otherwise secured.

       9.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and past officers of the USCP, and the crowd advanced to

the exterior façade of the building. The crowd was not lawfully authorized to enter or remain in

the building and, prior to entering the building, no members of the crowd submitted to security

screenings or weapons checks by the USCP or other authorized security officials.

       10.     A short time later, at approximately 2:20 p.m., members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. As such, all proceedings

of the United States Congress, including the joint session, was effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful

entry to the United States Capitol, including the danger posed by individuals who had entered the

United States Capitol without any security screening or weapons check, Congressional

proceedings could not resume until after every unauthorized occupant had left the United States

Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the

sessions resumed.

       11.     After the Capitol was breached, USCP requested assistance from MPD and other

law enforcement agencies in the area to protect the Capitol, keep more people from entering the

Capitol, and expel the crowd that was inside the Capitol. Multiple MPD officers and other law
         Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 5 of 17




enforcement officers came to assist.

        12.     During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the United

States Capitol building without authority to be there.

                    STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

        13.     SUAREZ is a probationary corrections officer at Monmouth County Corrections

Facility (the “MCCF”).

        14.     On or about January 12, 2021, FBI Newark Joint Terrorism Task Force (“JTTF”)

received information concerning SUAREZ’S alleged participation in the Capitol Protest from the

Monmouth County Sheriff’s Office (the “MCSO”). Specifically, the MCSO informed the FBI

that the Union Beach Police Department received a report from a witness (“W1”) about

SUAREZ’S activities during the attack on the Capitol, including several video clips filmed by

SUAREZ. 1

        15.     Subsequent investigation by law enforcement revealed that on Wednesday,

January 6, 2021, SUAREZ was scheduled to work at the MCCF, but she used an emergency

holiday and thus was absent from work.




1
  These video clips were shared by SUAREZ with W1. W1 was personally known to SUAREZ and maintained a
relationship with SUAREZ for several years. Recently, the relationship between SUAREZ and W1 became strained
but the two still communicated.
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 6 of 17




       16.      Based on information in the database compiled by the New Jersey Motor Vehicle

Commission, law enforcement confirmed SUAREZ is the lessee of a silver 2019 Jeep Wrangler,

bearing license plate           (the “Subject Vehicle”). Subject Vehicle is also registered to

SUAREZ.

       17.      Law enforcement further checked law enforcement databases, which showed the

license plate of the Subject Vehicle was recorded traveling a route consistent with travel between

the area in which Subject resides and works and the Washington D.C. area on January 6, 2021.

Specifically:

       a.               The Subject Vehicle license plate was recorded crossing the Delaware

Memorial Bridge leading from the New Jersey Turnpike onto Interstate 95 in Delaware on

January 6, 2021 at approximately 6:20 a.m.

       b.               The Subject Vehicle license plate was also recorded traveling along

Interstate 95 southbound through Maryland on the morning of January 6, and northbound along

the same route in the evening hours of January 6, 2021.

       c.               The Subject Vehicle license was further recorded as it passed northbound

over the same bridge from Interstate 95 in Delaware onto the New Jersey Turnpike at

approximately 8:45 p.m. that same day.

       18.      Videos submitted to law enforcement by W1, depict various moments from the

attack on the Capitol. Nearly all the videos were taken while the camera was moving and being

held at or near the height of the heads of others in the crowd, consistent with the manner in

which cellular telephones are commonly used to make video recordings or take photographs.

While the videos do not show SUAREZ’S face (i.e., they are recorded from SUAREZ’S point of
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 7 of 17




view, at least one of the videos shows a woman later identified as TODISCO who appears to

have traveled with SUAREZ to Washington, D.C. on January 6, 2021. Screenshots from this

video, which appears to have been filmed at the Senate Wing door entrance in the Capitol are

below, with a red circle around the screenshots with TODISCO. Additionally, a woman’s voice

can be heard on the videos commenting on the events captured. On several occasions, the

woman’s voice calls TODISCO by name. Both W1, as well as an MCSO lieutenant who trained

SUAREZ and has spent numerous hours with her, have identified the woman’s voice on the

videos as belonging to SUAREZ.




       19.     The videos place SUAREZ and TODISCO at the Capitol Protest. Both women

were present at the demonstrations outside of the U.S. Capitol building, as well as inside the

Capitol building once the crowd had forced its way inside.

       20.     For example, in one of the videos, filmed outside the Capitol building, the crowd

is seen forcing its way into the building. SUAREZ can be heard saying “oh Trish, oh shit, oh

shit, yo, this is what they fucking wanted, this is what they fucking wanted, this is what they

get.” (Your affiant believes “Trish” likely refers to TODISCO, whose first name is Patricia.)
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 8 of 17




       21.     In another video, also filmed outside the Capitol building, SUAREZ can be heard

yelling “Stop the Steal!” along with other people in the crowd. Members of the crowd can be

seen in the video pushing their way into the Capitol building.

       22.     In another video, which captured TODISCO also filming and/or photographing

the scene with what appears to be a cellular device, SUAREZ can be heard saying “the cops are

right there. The cops are right there.” As SUAREZ and TODISCO made their way through the

Capitol building and into the Senate Wing door entrance, the video showed a crowd standing

around a pile of overturned furniture, chanting “U-S-A” and taunting the police.

       23.     In another video, which SUAREZ filmed inside the Capitol building, she can be

heard yelling “Our house!” along with other protestors and coughing. 2

       24.     Security footage from the U.S. Capitol grounds (the “security footage”), reviewed

by your affiant, also captured images of both SUAREZ and TODISCO at the Capitol Protest.

Specifically, the security footage revealed two individuals, later identified as SUAREZ and

TODISCO, entering the Senate wing door entrance of the Capitol building at or about 3:06 p.m.

on January 6, 2021. The person later identified as SUAREZ can be seen wearing a brown winter

hat with a small beige patch, matching scarf, a dark winter jacket, blue jeans, and black and

white sneakers. SUAREZ also wore a black bookbag with multiple light-colored zippers. The

person later identified as TODISCO, can be seen wearing a dark-colored winter hat with a light-




2 SUAREZ was believed to be coughing due to law enforcement having deployed tear gas inside
the building, given that in texts referenced below she repeatedly mentions being tear gassed.
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 9 of 17




colored puff on top, a dark colored winter coat, blue jeans, brown winter boots, and a red

bookbag.

       1.        Law enforcement showed the below screenshots of the footage to W1 and asked

W1 if he/she recognized anyone in the footage. W1 positively identified SUAREZ in the first

screenshot and indicated that he/she believed the person immediately to the right of SUAREZ in

the picture, with the black wool hat and puff on top could have been Patricia Todisco, whom W1

had known for multiple years. W1 then looked at the second photograph (which has a clearer

view of the front of TODISCO’s face). W1 then stated that the female next to the person

carrying the American flag was TODISCO.

             1                                 2




       25.       Law enforcement agents obtained driver license photographs of SUAREZ and

TODISCO and confirmed the individuals W1 identified in the surveillance photograph are

consistent in appearance with SUAREZ and TODISCO.

       26.       The security footage further shows that SUAREZ and TODISCO were each

consistent with a person using the device to take pictures and/or video record a scene. Two
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 10 of 17




screenshots from the video are below, the first includes the individuals identified as SUAREZ

(under an added red arrow) and TODISCO (under an added yellow arrow) as each has what

appears to be a cellular phone in hand. The second includes TODISCO (inside an added yellow

circle) with what appears to be the same red backpack visible in the video described above in

paragraph 18.
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 11 of 17




       27.    In addition to the videos and the security footage, text messages sent from the

SUAREZ’S cellular phone on January 6 and January 7, 2021 further establish that SUAREZ and

TODISCO were inside the U.S. Capitol building during the demonstrations. 3

       28.    For example, SUAREZ wrote the following on January 6, 2021: 4

       •      Sooo we’ve stormed Capitol Hill lol (3:20 p.m.)

       •      We’re inside (3:20 p.m.)

       •      Everyone stormed the capitol lol (3:25 p.m.)




3These messages were transmitted by SUAREZ to W1 on January 6, 2021 during the attack on
the Capitol, as well as on the following day, January 7, 2021, and were extracted from W1’s
phone by law enforcement pursuant to W1’s signed consent.

4All text messages from SUAREZ have been transcribed verbatim as they appear in the original
exchange, including typographical and grammatical errors.
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 12 of 17




       •       We’re inside hahaha (3:26 p.m.)

       •       This is insane (5:40 p.m.)

       •       On our way back.. shit got violent so we left (6:55 p.m.)

       29.     Text messages sent from SUAREZ’S phone the following day, January 7, 2021, 5

shed further light on the activities of SUAREZ and TODISCO during the attack on the Capitol.

For example, SUAREZ wrote the following:

       •       When we found out pence fucked us, we all stormed the Capitol
building and everyone forced entry and started breaking shit.. it was a like a scene
out of a movie (9:57 a.m.)

       •       I’m gonna ask trish to send me everything she took. Her camera
was so good (9:57 a.m.)

       •       When the speeches were happening and we were waiting to get in
(9:59 a.m.) [attaching video]

       •       Us going to the Capitol (9:59 a.m.) [attaching several videos]

       •       After I took this video, trish and I went all the way up. We said
fuck it and went to the front door (10:01 a.m.) [attaching video]

       •       Everyone forcing in (10:04 a.m.) [attaching video]

       •       After that video, the cops started tear gassing.. then they let us in
again.. and once we saw they were letting us in without force, trish and I went in.


5These messages were transmitted by SUAREZ to W1 on January 7, 2021, along with the
videos W1 later provided to law enforcement.
        Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 13 of 17




And then apparently the 16 year old got shot not long before. Pelosi and Pence
snuck out via Secret Service and everyone else was ducking in their lounge like
we had guns even though we didn’t. (10:06 a.m.)

        •      Then once the fun was over inside and no one wanted to try to
breach where the senate was, then trish and I left and then it got crazy. (10:07
a.m.)

        •      Shit was crazy inside.. everything was broken. People were
flipping out. (10:07 a.m.)

        •      The smoke alarms were going off bc everyone was smoking pot
and then people started drinking (10:07 a.m.)

        •      The metro police blocked off the statues and tried pushing us out
but most of them were cool. I had words with a dick cop.. (10:08 a.m.)

        •      Apparently they breached the chamber at one point and stole the
flags.. that’s in one of the videos. A kid stole a coat hanger.. it was funny as shit
(10:08 a.m.)

        •      Then the cops showed up for riot control and that’s when it got
fucked. The governor issued a 6pm curfew (10:09 a.m.) [attaching video]

        •      Here’s where they stole the flags (10:10 a.m.) [attaching video]

        •      This is us going in.. (10:11 a.m.) [attaching video]

        •      The cops were spraying people when we went in so we were
coughing like crazy shortly after that lol (10:11 a.m.) [attaching video]
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 14 of 17




       •       Here’s some of that lol me coughing bc a room got tear gassed
(10:13 a.m.) [attaching video]

       •       This is one of the antifa fucks we found.. lol of course for some
reason trish and I were around everytime the crowd found one. I actually saw a
kid getting ready to throw a jack daniels bottle with some shit in at the cops and I
started flipping out on him and then I informed some of the military guys and they
handled him.. (10:16 a.m.) [attaching video]

       •       And the it turned ugly. Trish and I got second hand sprayed ..
(10:17 a.m.) [attaching video]

       •       Trish took pictures and I took these shit videos bc that’s all I could
do lol (10:20 a.m.)

       •       They started clearing out the park when I was in line to use the
Porta potty for about an hour and as soon as I jumped in the Porta potty, they
moved trish with the baton. It got really nasty. (10:21 a.m.)

       30.     On January 6, 2021, United States Senator Jeffrey Merkley (of Oregon) posted to

his Twitter account, documenting damage done to his office as a result of the breach. In the

video, Senator Merkley indicated items were stolen, damaged, and destroyed. A cigarette butt

and ashes were also left behind.

       31.     On January 15, a Twitter account holder posted video that appeared to be from

January 6th attack on the Capitol. The video showed a person who appeared to be TODISCO,

walking out of an office, as shown in the still shot below inside an added yellow circle. The

chairs, table, telephone, and wall art appeared to be consistent with those in the office posted by
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 15 of 17




Senator Merkley. The conference room in which TODISCO is present, appears to be Senate

room S140, the private “hideaway” office of Senator Merkley within the Capitol.




                                         CONCLUSION

       Based on the foregoing, your affiant submits that there is probable cause to believe that

SUAREZ and TODISCO violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)

knowingly enter or remain in any restricted building or grounds without lawful authority to do;

and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government

business or official functions, engage in disorderly or disruptive conduct in, or within such

proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 16 of 17




disrupts the orderly conduct of Government business or official functions; or attempts or conspires

to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,

cordoned off, or otherwise restricted area of a building or grounds where the President or other

person protected by the Secret Service, including the Vice President, is or will be temporarily

visiting; or any building or grounds so restricted in conjunction with an event designated as a

special event of national significance.


       Your affiant submits there is also probable cause to believe that SUAREZ and TODISCO

violated 40 U.S.C. § 5104(e)(2)(A), (D), and (G), which makes it a crime to willfully and

knowingly (A) enter or remain on the floor of either House of Congress or in any cloakroom or

lobby adjacent to that floor, in the Rayburn Room of the House of Representatives, or in the Marble

Room of the Senate, unless authorized to do so pursuant to rules adopted, or an authorization given,

by that House; (D) utter loud, threatening, or abusive language, or engage in disorderly or

disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a

committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any

of the Capitol Buildings.


       Your affiant submits there is also probable cause to believe that TODISCO violated 40

U.S.C. § 5104(e)(2) (C) with the intent to disrupt the orderly conduct of official business, enter

or remain in a room in any of the Capitol Buildings set aside or designated for the use of— (i)
       Case 1:21-mj-00123-RMM Document 1-1 Filed 01/19/21 Page 17 of 17




either House of Congress or a Member, committee, officer, or employee of Congress, or either

House of Congress; or (ii) the Library of Congress.

As such, I respectfully request that the court issue an arrest warrant for SUAREZ and TODISCO.

The statements above are true and accurate to the best of my knowledge and belief.



                                                            Respectfully Submitted,

                                                            _______________________
                                                            LaNard Taylor
                                                            Special Agent
                                                            Federal Bureau of Investigation




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 19th day of January 2021.
                                                                         2021.01.19
                                                                         16:53:13 -05'00'
                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      UNITED STATES MAGISTRATE JUDGE
